MEMORANDUM**
Dariush Farshidian, a native and citizen of Iran, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reconsider the denial of his motion to reopen deportation proceedings to seek relief pursuant to the Convention against Torture (the “Convention”). The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we have jurisdiction to determine our own jurisdiction, see Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001). We dismiss the petition.
We lack jurisdiction over Farshidian’s petition because he was convicted of felony false imprisonment by violence for which he was sentenced to three years imprisonment and therefore is an aggravated felon pursuant to IIRIRA § 309(c)(4)(G). See 8 C.F.R. § 208.18(e)(1) (the Convention does not expand the scope of judicial review under IIRIRA); Briseno v. INS, 192 F.3d 1320, 1322-23 (9th Cir.1999) (no jurisdiction to review motions to reopen brought by aggravated felons). We also lack jurisdiction to review Farshidian’s due process challenge. See Calcano-Martinez v. INS, 533 U.S. 348, 121 S.Ct. 2268, 150 L.Ed.2d 392 (2001) (IIRIRA permanent rules); Magana-Pizano v. INS, 200 F.3d 603, 609 (9th Cir.1999) (IIRIRA transitional rules).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.